 LOTT S ELECTRIC CO297Loft'sElectricCompany,IncandNew JerseyIBEW Construction Business Managers Asso-ciation,International Brotherhood of ElectricalWorkers,AFL-CIOandInternational Brother-hood of ElectricalWorkers,AFL-CIOandLocal Unions 52, 102,164, 211,262, 269, 358,400, 439,456, 581,592 and 675, InternationalBrotherhood of Electrical Workers,AFL-CIOLott'sElectric Company,Inc and Gauntt Construc-tionCompany,IncandNew Jersey IBEWConstructionBusinessManagers Association,International Brotherhood of ElectricalWork-ers,AFL-CIO Cases 22-CA-14656, 22-CA-14745, 22-CA-14705, and 22-RC-9663March 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND DEVANEYOn March 17, 1988, Administrative Law JudgeJamesF Morton issued the attached decision TheRespondent and the General Counsel filed excep-tions and briefs in support thereof and in oppositionto the other's exceptions IThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andiDuring the hearing the Respondent through its former legal counselstipulatedthat the New Jersey IBEW ConstructionBusinessManagersAssociationInternationalBrotherhood of ElectricalWorkersAFL-CIO which collectivelyrepresentsLocal Unions 52 102 164 211 262269 358 400 439 456 581 592 and 675InternationalBrotherhood ofElectricalWorkers AFL-CIO(named as Joint PetitionersinCase 22-RC-9663)was a labor organization within the meaningof Sec 2(5) ofthe Act The Respondentnow seeks in a posthearing motion to withdraw from thatstipulationand to reopen the record so that evidence concernmg theUnions status as a labor organizationcan be adduced TheGeneral Counsel opposes the Respondentsmotion to set aside the stipulation and to reopenthe recordHavingduly consideredthe matter wedenythe Respondents motion to reopen therecordThe evidence submitted insupport ofthe motion consistingof testimony proffered in anunrelated representation proceeding and an assertionby itspresent counsel thatthe Respondents trial counsel was inexperienced in labor mattersis insufficientunder Sec 102 48 of theBoard s Rules and Regulations tojustify reopeningthe recordin this proceeding or to set aside the stipulationvoluntarilyentered into by the parties at the hearing Because ourdenialof theRespondents motion we find it unnecessary to rule on theGeneralCounselsMotion toStrikePostcnpt and AccompanyingLetter2 The Respondentand theGeneral Counsel have excepted to some ofthe judges credibilityfindingsThe Boards establishedpolicyisnot tooverrule an administrative law judge scredibilityresolutions unless theclear preponderanceof all therelevantevidence convinces us that theyare incorrectStandard Dry Wall Products91NLRB 544 (1950) enfd188 F 2d 362 (3d Cir 1951) We have carefullyexaminedthe record andfind no basis for reversing the findingsThe Respondentcontends inter alia that unit employeeOkomski wasmisled into signing an authorizationcard for theUnion andthat thejudge thereforeerred in counting his card in determiningwhether theUnion hadattainedmajority supportWe find it unnecessaryto pass onthe validity of Okomski s cardas therecord showsthatthe Union hadconclusions and to adopt the recommended Order,as modified 3We agree with the judge that employee JohnOliver did not quit his job but rather was unlawfully terminated for his union activities when the Re-spondent refused to assign him any more work following his recovery from a knee injury On October 17, 1986, the Respondent's president expresseddispleasurewith Oliver's union sympathies, askedhim why he did not quit, and told him he had beentransferred to a more distant jobsite because of hisunion activities Shortly thereafter, Oliver injuredhis knee and told his supervisor, Groff, that hewould not be able to work for the last week in Oc-toberGroff said he would call Oliver with a workassignmentfor the first week in November, but didnot do so Although Oliver left numerous messagesinforming the Respondent that he was able towork, Groff never returned his callsWhen Oliverwas finally able to reach Groff by using anotherperson's name,Groff said he had heard that Oliverquit his employ and he (Groff) would have to con-tact the Respondent's manager The judge found,and we agree, that there was no basis for Groff'sassumption that Oliver had quit and that in thecontext of the Respondent's other unlawful acts to-wards Oliver, its failure to call him for work con-stituted a discharge in violation of Section 8(a)(3)and (1) of the ActThe Respondent contends that regardless ofwhat happened prior to the November 4, 1986 telephone conversation with Groff, Oliver neverthelessvoluntarily quit when he told Groff at the end ofthe conversation not to bother checking on hisstatuswith the Respondent's manager because hewanted to work out of a union hiring hall We findno merit in this contention Given the Respondent'searlier unlawful acts of urging Oliver to quit andtransferringhim to a more distant jobsite, andGroff's failure to answer repeated calls fromOliver, it is reasonable to infer, as did the judge,that Oliver's November 4 remark resulted from hisexasperation at themanner inwhich he was beingsecured 16 additional valid authorization cards(not counting Okomski s)from the 29 employees in the unit and had thereby demonstrated that itenjoyedthe support of a majority of the Respondents unit employeesIn the last paragraph of sec III C of his decision the judge inadvertently stated that the Respondent pressured employee Sutherland to withdraw his union card by threateningto withholdthe processing of his apprenticeship papers It is clear from the judge s prior discussion of thismatter and from the record that employee Seltner and not Sutherlandwas the targetof the aboveunlawful conduct2We shall modify the judge s recommended Orderonly for the putpose of clarifying that the Respondents remedial and bargaining obligation stated inthe Order is with Local Unions 52 102 164 211 262 269358 400 439 456 581 592and 675 International Brotherhood of ElectncalWorkersAFL-CIO whoserepresentatives are collectively knownas New JerseyIBEW Construction Business Managers Association International Brotherhood of ElectricalWorkers AFL-CIO293 NLRB No 31 298DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtreated by the Respondent and does not constituteeither a voluntary quit or a waiver by Oliver of hisright to an offer of reinstatementWhether Oliversubsequently worked out of a union hiring hall is aremedial matter best left to the compliance stage ofthis proceedingORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge,asmodified below, and orders that the Re-spondent,Lott'sElectricCompany,Inc,andGauntt Construction Company, Inc, Burlington,New Jersey,itsofficers,agents, successors, and assigns,shall take the action set forth in the Order asmodified1Substitute the following for paragraph 1(a)"(a)Coercively questioning its employees as totheir support for Local Unions 52, 102,164, 211,262, 269,358, 400,439, 456,581, 592,and 675,International Brotherhood of ElectricalWorkers,AFL-CIO,whose representatives are collectivelyknown as New Jersey IBEW Construction BusinessManagers Association,International Brotherhood of Electrical Workers,AFL-CIO "2Substitute the attached notice for that of theadministrative law judgeAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form,join, or assist any unionTo bargaincollectivelythrough representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choosenot to engage in any of theseprotected concerted activitiesWE WILL NOT coercivelyquestion you as toyour supportfor Local Unions 52, 102, 164, 211,262, 269, 358, 400, 439, 456, 581, 592,and 675,InternationalBrotherhood of ElectricalWorkers,AFL-CIO whoserepresentatives are collectivelyknown as NewJerseyIBEW Construction Busi-nessManagers Association,International Brotherhood of ElectricalWorkers, AFL-CIOWE WILL NOTthreaten to discharge you to discourage you from supporting the UnionWE WILL NOTthreaten you that we would closeour operations to discourage you from supportingthe UnionWE WILL NOTwarn you that reprisals will betaken against you to discourage you from support-ing the UnionWE WILL NOTpromise to adjust your grievancesin return for your withdrawing support of theUnionWE WILL NOTsolicit grievances from you to dis-courage support for the UnionWE WILL NOTinform you that your support forthe Union is a futile actWE WILL NOTinduce you to withdraw yoursigned union authorization cardsWE WILL NOTtell you that you were transferredto other jobsites because you supported the UnionWE WILL NOT lay off,discharge,suspend, ortransferyou todiscourage support for the UnionWE WILL NOTrefuse to bargain collectively withtheUnion as the exclusive representative of ourelectricians,including journeymen,foremen, andapprenticesWE WILL NOTin any other manner interferewith,restrain,or coerce you in the exercise of therights guaranteed you by Section7 of the ActWE WILL offerJames Koerner,John Oliver,Vito Galati,Mark Seltner,Joseph Carluccio, andBarry Galczynski immediate and full reinstatementto their former jobs or,if those jobs no longerexist, to substantially equivalent positions of employment without prejudice to their seniority orother rights and privileges and WE WILL makethem whole for all lost earnings they suffered as aresult of our having discriminated against them,less any net interim earnings,plus interest, and WEWILL also make Mark Seltner whole for having un-lawfully suspended him for 5 daysWE WILL notifyeach of those named employeesthat we have removed from our files any referenceto the discriminatory acts we committed againstthem and that none of these acts will be usedagainst them in any wayWE WILL, onrequest,bargain in good faith withtheUnion as the exclusive collective-bargainingrepresentativeof all our electricians, includingjourneymen,foremen,and apprentices, and willsign any agreement reached with itLOTT'SELECTRICCOMPANY, INCAND GAUNTT CONSTRUCTION COMPANY, INC LOTT S ELECTRIC COGary A CarlsonandDebra J Cosgrove Esqs,for theGeneral CounselLaurence E Rosoff Esq,of Cherry Hill, New Jersey, forLott s Electric Company, IncDECISIONSTATEMENT OF THE CASEJAMES F MORTON, Administrative Law Judge Theconsolidated complaint in the first three cases captionedabove alleges that Lott's Electric Company, Inc (Respondent) has violated Section 8(a)(1), (3), and (5) of theNational Labor Relations Act (the Act) and proposes asa remedy that Respondent be ordered to bargain collectivelywith New Jersey IBEW Construction BusinessManagersAssociation,InternationalBrotherhood ofElectricalWorkers, AFL-CIO (the Union) 1 Respondentisalleged to have on approximately 18 different datesand by 3 individuals, committed unfair labor practicesconsisting of unlawful interrogation, threats, and othercoercive conduct designed to undermine support for theUnion The complaint also alleges that Respondent discriminatorily (a) laid off three employees, (b) transferredand later discharged two employees, and (c) suspendedand laid off a sixth employeeRespondent's answer places in issue these alleged unlawful acts and also the supervisory status of one of theindividuals alleged to have committed a number of theseactsRespondent's answer also asserts that a bargainingorder remedy is inappropriateIn the above captioned representation case, the Unionfiled its petition about 1 August 1986, a Stipulation forCertification for Consent Election was approved in midAugust, the election was held on 19 September 1986, andwhen the Union did not receive a majority of the validballots it filed objections thereto, in the Report on Objections, certain of the objections were consolidated forhearing as they pertain to matters also alleged as unfairlabor practices 2The hearing was held before me in Newark NewJersey on 27 29, and 30 April and on 1, 4, 5, and 6 May1987On the entire record, including my observation ofthe demeanor of the witnesses, and after due consideration of the briefs filed by the General Counsel and Respondent I make the followingFINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATIONThe pleadings establish and I find that Respondent is aNew Jersey corporation engaged as an electrical contractor in the building and construction industry and that itsoperations meet the Board s standard for asserting jurisdiction over nonretail business 3IAt the hearing and in their respective briefs the parties have used thetermUnion to refer also to the IBEW construction locals whose managers formed the New Jersey IBEW ConstructionBusinessManagers AssociationThose construction locals are the joint petitioners in the representation case involved herein2 The remaining objections were withdrawn3Respondent is operated in conjunction with Gauntt Construction Coa general contractor in the construction industry The amended pleading299The pleadings also establish and I thereforefind thattheUnion is a labor organization as defined in Section2(5) of the ActIIBACKGROUNDA Respondents OperationsRespondent is a family run business The father s legalname is Frank Lott Jr , but he is referred to by many ofthe employees as Frank Sr To confuse his name further,his son s legal name is Frank IV, but he is often referredto by his father s legal name, Frank Jr To avoid confusion, I shall refer to the father as Frank Sr (or at timesSenior), and to his son as Frank IV Another son, LanceLott, is also active in the business, as is a son in law whois an electrician employed by RespondentFrank Sr has been in the electrical industry since1954, in all phases, from design to construction He hadbeen project manager on major installations, includingNewark International Airport, naval yards, university,and hospitals In the 1960s, he did business as Lott Electnc, an individual proprietorshipFrank IV started his own business in 1976 He owneda truck, worked alone, and used the trade name, Lott sElectric In 1977, he hired several employeesIn 1979, Respondent was formed Frank IV was itssole stockholder then Frank Sr joined Respondent in1982 as general manager His other son, Lance, joinedRespondent and, at some point, he became half owner ofRespondent with Frank IV Frank IV is president of Respondent, Lance is vice president Frank IV testified thathis duties include handlingmore of the high financesLance performs estimating functions Frank Sr overseesthe operationsHis duties include planning representingRespondent at job project meetings, and managing thecomplement of about 100 employees involved in electrical and related construction workThat Respondents business is a family operation wasmade clear by the candid testimony of Frank IV He testified at one point that his sister would have killed him ifhe laid off his brother in lawRespondent has its principal office in Burlington NewJersey, from which it assigns electricians to work at construction sites in New Jersey and Pennsylvania As theseprojects are subject to the provisions of the Davis BaconAct,Respondent pays its electricians the Davis Baconrates,which vary according to the area in which a jobsite is locatedA significant part of an area rate is thecost of contributing to pension welfare and other fundsAs Respondents electricians have been unrepresented byany labor organization and as it has established no fringebenefit plan itself for these employees it includes, intheir weekly wages, moneys equivalent to the total valueof fund contributionsB The Union s Organizational EffortThe 13 local unions of the IBEW which are listed asjoint petitioners in the above captioned representationestablishes thatRespondent and Gauntt constitute a single employerwithin the meaning of the Act 300DECISIONSOF THE NATIONALLABOR RELATIONS BOARDcase,are located in New Jersey and represent electriclansin the construction industry Each of these localshas a businessmanager incharge The businessmanagersformed the New Jersey IBEW ConstructionBusinessManagers Association IBEW, AFL-CIO One of itspurposes is to organize unrepresented electricians in theconstruction industry in New Jersey It employed Richand Dressel to this end In early 1986, he began visitingjobsites to speak with the electricians in Respondent semploy All dates hereafter are for 1986unlessspecifiedotherwiseIn early March, according to the testimony of one ofthe alleged discnminatees, James Koerner, Dressel visited the jobsite in Totowa, where he was working andgave him his business card and union authorization cardsKoerner testified that the construction superintendentthere later asked for and took those cards On the Fridayof that week, as Koerner related he saw those cards onthe desk of alleged Supervisor Ralph Groff at Respondent s office in BurlingtonKoerner testified that Grofftold him then to steer clear of the Union if he wanted tostay in Respondents employ There is no allegation inthe complaint that Respondent thereby violated the Actnor does the General Counsel in her brief, refer to thisaspect of Koerner s testimony as constituting a violationof the Act by Respondent or as evidence of unionanimusKoerner s account, however, does serve to focuson a critical issue that is whether Groff is a supervisorwithin themeaningof the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Alleged Supervisory Status of Ralph GroffThe complaint alleges that Ralph Groff is a supervisorwithin the meaning of the Act and that Respondentacting through him, unlawfully interrogated employeesthreatened them and solicited grievances from them todiscourage them from supporting the Union Respondent's answer denies these allegationsGroff refers to himself as Respondents general foreman On some of Respondents forms, an abbreviation ofthe title superintendent appears alongside his nameHehas an office at Respondents Burlington headquartersfrom which he directs electricians regarding jobsites theyare to report to He is responsible for visiting theseplants to ensure that the foremen there see to it that thework is progressing as scheduled The General Counselpresented uncontroverted testimony that Respondent spresident in April told employees that Groff was itselectrical field superintendentThere was uncontrovertedtestimony also that Groff has hired employees on hisown Groff testified that he has issued written disciplinary warnings to about 15 to 25 employeesThe evidence in this case supports a finding that Groffwas a supervisor within the meaning of Section 2(11) ofthe Act and is even stronger than that inAztec Concrete277 NLRB 1244 (1985), in which a field superintendentwas found to be a supervisor I therefore find that Groffwas at all times material a supervisor within the meaningof the ActB Alleged Unlawful Conduct in June and July1The first alleged un'awful actVito Galati, one of the alleged discnminatees, testifiedas follows In June while assigned to a jobsite in Somerville, he had lunch at a diner with Field SuperintendentGroff and several coworkers, one of whom he recalledwas Joseph Okomski While there, Groff looked at himand said, ' [H]ey buddy, you didn t sign one of themunion cards or talk to any of them union guys did you?When he responded that he had not, Groff said, because if [you] did[and] if the old man catches windof it, he would definitely, he would close the doorsGroff went on to say that Galatiwould be fired if [theold man] found out about it that [Galati] had done anything with the UnionThe old man that Groff referredto was Frank SrIn the course of Groff's testifying during Respondent'scase he was asked if he at anytime had asked any of theemployees as to their feelings about the Union and he responded that he had not He explained that the reason hehad not was that he had been given specific orders fromFrank IV as to what he could do and that he got instructions from Frank IV almost daily These instructions, herelatedwere first given him about 1 August when Respondent received formal notice of the Union s demand,as recounted further belowGroff testified also that hehad heard rumors about the Union and by that, he wasreferring to conversations he overheard among employees at the diner referred to in Galati s account and thatoccurred at indefinite times in the period between Apriland the date of the representation election, 19 SeptemberAt another point in the course of his testimony, Groffwas responding to the account given by James Koernerregarding the first appearance of the Union s organizer,Dressel at another jobsite in March or April Groff's account thereon was that he was made aware then thatDressel was distributing union authorization cards Nevertheless, according to Groff, he did not mention this toeither Frank Sr or Frank IVOkomski who was present at that diner in June according to Galati s account testified for Respondent regarding another issue, discussed below but neither wasasked about nor testified to the diner incident in June asrelated by GalatiGalati s testimony appeared to be given candidly andwithout guile I am troubled by certain aspects of Groff saccount Itseemsunlikely to me that he would have remarred entirely silent at lunchtime as his testimonywould have it when employees under him were discussing the Union Groff sought to explain his silence bystating that he was following orders from Frank IV butthose orders, by Groff's own account, were not givenhim until a month or 2 later Even more troubling to meisGroff's testimony that he withheld from Frank Sr andFrank IV knowledge that Union Representative Dresselwas at one of Respondent s jobsites a month before in aneffort to organize Respondents employees It seems unlikely to me that a field superintendent would not divulge such information to his own superiors LOTT S ELECTRIC COAfter weighing these points and noting that Galati saccount did not appear to be contrived or tailored andparticularly as it seems unlikely to me that Groff wouldhave remained mute while the others discussed theUnion openly in his presence, I am satisfied that Galati stestimonymore probably reflects what did occur Icredit his accountThe questioning of Galati by Groff and the contemporaneous warning that Respondent would close down itsoperations and discharge Galati if he supported theUnion constitute acts interfering with, restraining, andcoercing employees in the exercise of their rights underSection 7 of the Act and thereby violates Section 8(a)(1)of the Act SeeFimco Inc,282 NLRB 653 (1987)2Alleged coercive conduct in JulyJames Koerner, an electrician employed at the Totowajobsite, as noted above, testified as follows as to discussionshe had in July with Groff and with Frank SrGroff telephoned him while he was at that jobsite and, inthe course of the discussion, Groff asked him if he hadsigned a union card Koerner told him that he had as hefelt itwas in his best interest to do so Groff told himthat he had screwed upThat evening Groff telephoned him at home and told him that if he pulled hiscard back, hewould makeamendswith the old manthat [Koerner] could keep [his] jobHe replied that hewas not going to pull back his card Groff then said thatitwas nice working with him and that he would be getting two paychecks on the coming Friday Groff thentold him that the old man wanted to speak to himKoerner then called `the shop' and spoke to Frank Srwho told him that he wanted to talk about the UnionKoerner said that he wanted to be up front with FrankSr and told him that he had signed a card, that it wasnothing personal but it was in his best interests to gowith the Union Frank Sr responded that he was sorrythatKoerner felt that way and that Koernerwas finishedThat ended the conversationAs noted above, Groff denied that he asked any of theemployees about the Union He testified that he was restrainedfrom doing so because he had been given repeated instructions to refrain from so questioning anyemployees This testimony by Groff implies that repeatedrestraints were needed to ensure that he did not questionemployees as to their support for the Union It seems unlikely that a field superintendent would have been subjected to being told over and over what he was not todo I find Groff's account improbableFrank Sr also has denied talking to employees aboutthe Union He testified that he did not know anythingabout the Union until he happened to overhear two employees talking about the Union outside his office andthat he laughed over itHe further testified that whenthe Union soon after made its demand for recognitionFrank IV directedhim asto what he could do concerning the Union s campaign and that, on one occasionFrank IV iced him from discussing the Union FrankSr related that on another occasion, union organizerDressel introduced himself when he was at a nearby barwith his employeesHe testified that he and Dresselagreed not to talk to the employees that they would301have a goodtime instead,and that he Frank Sr putaway 15 to 20 drinksThe personality portrayed by Frank Sr s demeanor atthe hearing was one of decisiveness and of strictly bustnessThis portrait is entirely at odds with that conveyedby the account he gave-that of a convivial spirit withan enormous capacity for hard liquor His son Frank IV,is a young man who showed deference to his father It ishard to accept Frank Sr s account that his son icedhim by an order he gave I credit Koerner s testimony,which seemed candid and directGroff'squestioningKoernerwhetherhe signed aunioncard, his efforts to get Koerner to withdraw hissupport of the Union to be able to keep his job andFrank Sr s observation that Koerner was finished whenhe admitted he signeda unioncard constitute coerciveinterrogation and unlawful threats of discharge violativeof Section 8(a)(1) of the Act SeeFimco Inc,aboveC The Events of 1 AugustOn 30 or 31 July, the Union had demanded that Respondent recognize it as the representative of Respondent s electriciansOn Friday afternoon, 1 August, theelectricians reported to the Burlington office to turn intheir timesheets and to get their paychecks from FrankSr, in accordance with regular procedures The GeneralCounsel presented four witnesses who testified as towhat occurred that afternoonJamesKoerner testified that the electricianswerecalled into Groff's office one by one and that when hewent in Groff told him that he was in deep troublebefore sending him to Frank Sr s officeAlleged discriminatee John Oliver testified that theelectricians entered Groffs office one at a time He related that in his turn Groff told him that he has to askOliver something and then asked if Oliver had signed acard for the Union Oliver testified that he answered,yep and that Groff then shook his head and said thatall the Union would do was to take his moneyAlleged discrimmatee Galati testified as followsHeentered Groff s office when Oliver left it Groff leanedforward and asked between you and I if he had signeda union card Galati s response was that the only thingthatmatters to him is that he works steady Groff toldhim that that was good and that he could go to FrankSr s office to pick up his paycheck While talking withGroff, Galati noticed that there was a sheet of paper onGroff 's desk that had two columns one headed Yesthe otherNo " Koerner s name and Oliver s name werein theYes column Galati s name was put in the NocolumnTheodore Sutherland, an electrician, gave testimony asfollowsHe was about the last employee to enter Groff'soffice that dayHe asked Groff if there was anythingwrong Groff told him therewas a littleproblem andthen asked Sutherland if he had signed a union cardSutherland replied by asking Groff to wait a minute ashe had a gripe to bring up He told Groff that a laboreron his jobsite was giving him, an electrician orders as tohow he should do his job and that the laborer hadthreatened to fire him Sutherland told Groff that he had 302DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsigned a union card because he felt a union was neededwhen a laborer can fire an electrician Groff then calledLance Lott into his office and asked Sutherland to repeathis gripe Sutherland did so Lance Lott shook his headand leftGroff then asked Sutherland if he still wouldhave signed theunioncard if Groff straightened out thematter Sutherland responded that he would not Grofftold him to get his check and that he would see Sutherland on MondayAs noted above, Groff deniedquestioningany employee about the UnionIn a prehearing affidavit taken by the General Counselduring the administrative investigationof theunderlyingunfair labor practice charges, one of the discrimmateesreferred to having gone to a restaurant for dinner inearly 1987 with the Unions organizer,two other discriminatees and the wives of all four men Respondent suggests in its brief that two of the General Counsels witnesses in their discussionswith Groff on 1 August, hadsought to conceal that restaurant meeting and henceshould not be credited I am not persuaded that Koerner,Galati,Oliver, or Sutherland concocted then the accounts they gave at the hearing before me Obviously,their accounts were not restatements of each other s testimony Rather,the accounts they related appeared to beconsistent with their respective personalities and it seemsunlikely that they were invented for purposes of thehearing I note also that Lance Lott was not called byRespondent to controvert Sutherland s testimony, I findthe accounts given by the General Counselswitnessesbelievable and I credit them over Groff's denialsGroff's statement to Koerner that he was in deeptrouble,incontextwith the telephone conversationsKoerner had earlier with Groff and Frank Sr as recounted above constituted a threat that he would besubjected to reprisals because he supported the Unionand Respondent thereby violated Section 8(a)(1) of theAct SeeAlgreco Sportswear Co, 271NLRB 499 507(1984)Groff's methodicalquestioningof employeesregardingsupport for the Union in connection with the inducementto Sutherland to withdraw his union card by implyingthat his problem with a laborer at the Totowa jobsitewould be resolved and in relation also to the events immediately following as discussed in the next subsection,constitutescoercive questioning violative of Section8(a)(1)SeeKoons Ford of Annapolis282NLRB 506(1986)The implied inducement contained in Groff'scomments to Sutherland violates Section 8(a)(1) as Respondent thereby sought his withdrawal of his unioncard SeeDanielsCadillac270 NLRB 466 470 (1984)Groff's asking Sutherland whether he would continue tosupport the Union if his gripe was resolved constitutes apromise to adjust a grievance to dissipate support for theUnion and thus violated Section 8(a)(1)The General Counsel presented three witnesses whotestified regarding statements made later that afternoonby Frank Sr and by Frank IVVito Galati testified that after he left Groff's office, hewent to Frank Sr s office He waited outside whileOliver was with Frank Sr 4 Galati testified further thatFrank Sr told him, when he went in, that he did notwant a union and that Frank IV then said that Respondent would close its doors before it would have a unionTheodore Sutherland a journeyman electrician, testsfeed as follows regarding his discussion with the Lottsafter he left Groff's office that dayWhen he got toFrank Sr s office he saw about nine other persons thereFrank Sr stated that he did not need a union At thatpointFrank IV said that before the Union takes overthey will close down and open up again and that anyonewho signs a union card will be left out in the rain FrankSenior said in a very hostile voice that he would diebefore the Union takes his Company from him Frank Srmentioned all the negative things about a union Sutherand had a vague recollection that one of the employeespresent wanted to see something on paper but could notbe more specific as he was then thinking about whetherhe was going to support the UnionMark Seltner,an electrician apprentice,gave the following account Because it was getting late, a group ofemployees including himself was let into Frank Sr sofficeFrank Senior said that the Union could not doany good and asked anyone to step forward if he couldshow that the Union could be a benefit No one answeredAs the employees were filing out, he (Seltner)asked Frank Senior if he could talk to him He toldFrank Senior that he had signed a union card Senior replied that he knew he had and he knew everybody thatsigned a card Seltner then asked Frank Senior if hecould prove that the Union would not be a benefit to theemployeesFrank Senior said he could Frank Seniorhanded Seltner a copy of union bylaws and told him toread it Frank Senior began discussing how he was looking forward to bigger and better jobs Frank Senior wasthen holding Seltner s apprenticeship papers in his handand said as he was sitting down, that 2 weeks ago hewas sure of sending them, but now he was not sure if hewould send them He asked Seltner to tell him what heshould do Seltner told him he wanted the papers sent sothat he could complete his apprenticeship Frank Seniorstated that he had gotten good reports of Seltner s workand that with a promotion Seltner would not have toserve a full 4 year apprenticeship as he could get creditbased on his experience Frank Senior said that allSeltner had to do to be sure the apprentice papers aresent in is to get back his union card Frank Sr offered tohelp him do that if he ran into any difficulty getting thecard back Frank Senior told Seltner that he has to beeither for him or against him and that he (Frank Senior)cannot take care of anyone who is not for himFor the reasons noted above I am not disposed tocredit Frank Sr s denials of the accounts proffered bytheGeneral Counsels witnesses Nor do the efforts ofFrank IV impress, respecting his ordering and directinghis father during the Union s campaign More than onceFrank IV testified that he took command of the situation4Galati testified that he overheard part of the discussion that FrankSenior had with Oliver However Oliver was not asked about that discussion and did not refer to it in the course of testifying before me I giveno weight to Galati s account as to what he may have overheard LOTT S ELECTRIC CO303and each time he made that assertion it became weaker Icredit the testimony offered by the General Counsel switnessesThe credited evidence establishes that Respondent, on1August threatened to close its operations and threatened to discharge employees to discourage support fortheUnion and pressured Sutherland to withdraw hisunion card by threatening to withhold the processing ofhis apprenticeship papers These acts constitute violationsof Section 8(a)(1) of the Act SeeDanielsCadillac,above See alsoDeltaData Systems Corp,279 NLRB1284 (1986)D Alleged Threat at the Somerville JobsiteFrom a sequential standpoint,it is noted that, on 4August,the Union filed its petition in Case 22-RC-9663and that,on 14 August,an agreement to hold an electionon 19 September among Respondents electricians wasapprovedGalati testified that,while he and another electricianJoseph Okomski,were working at a jobsite in SomervilleinAugust they were visited by Field SuperintendentGroff,who spoke to them,and that he out of the bluethen said that he hoped this union thing don t gothrough because if it does they 11 close the doors 'Okomski testified for Respondent about the circumstances under which he had signed a union card, as discussed later,but made no reference to the incident related by GalatiAs noted earlier,Groff hasdenied engaging in any coercive conductGalati s account was given in a forthright manner andIcredit itRespondent,through Groff,informed theseemployees that it will close its operations if the employees choose the Union to represent them Respondentthereby has violated Section 8(a)(1) of the ActE AllegedIncidenton 15 AugustSeltner,the electrician apprentice testified that onFriday, 8 August hewas at the Burlingtonoffice to gethis paycheckand that Frank Sr wasnot thereas he wason vacation Seltner testifiedthaton 15 August whenhe went into pick up his paycheck,Frank Sr told someone there to close the door and thenasked Seltner if hehad something to tell him Seltnertestified that he toldFrank Sr thathe did not have achanceto do anythingand that Frank Sr then handed him aslipwith the telephone number of the National Labor Relations Board onitHe told Seltnerthat he shouldcall that number if hehas any trouble gettingitback Icredit Seltner s accountover FrankSr s denials as previously discussed It is obviousthat FrankSrwas referringto theunion authorszationcard thatSeltner had signed andthat Frank Srhad discussed with him 2weeks before I therefore findthat Respondent again unlawfully encouraged Seltner towithdrawhis supportfor the Union and therebyviolatedSection 8(a)(1) of the ActF Alleged Coercive Conduct About 29 AugustJoseph Carluccio,an electrician testified for the General Counsel that on a Friday about 3 weeks before theelection scheduled then for 19 September,Field Superintendent Groff said to him that he could not understandwhy any of Respondents electricians would want theUnion in view of the money they are paid Carluccio testified that he told Groff that the life expectancy of anelectricianwith Respondent was only about a year andthatGroff then stated that the election would be noproblem because, if it went yes, they would just closethe doors and open up under the name of Gauntt Electric(As noted in fn 3 above Respondent and GaunttConstruction Co Inc are a single employer)IcreditCarluccio s account It was vivid and plausibleIn the overall context of Groff's comment,his interrogationof Carluccioviolated Section 8(a)(1) SeeMississippiChemical Corp,280NLRB 413 (1986) Groff'sthreat of a closedown also violated Section 8(a)(1)Further his asking Carluccio why anyone would want theUnion was reasonably calculated to elicit a response andRespondent thereby unlawfully solicited grievances SeeFimco Inc,282 NLRB 653 (1987)G Alleged Threat in Early SeptemberKoerner testified that Groff in telephone discussionswith him regarding progress of the Totowa job, repeatedly made references to the efforts of the employees toorganize and that, on one occasion about 2 or 3 weeksbefore the election, Groff expressed total confidence thatthe employees would reject the Union and also said thatitwould not make any difference if they did not as Respondent could always shut its doors I understand theimport of Koerner s account to be that he could not distinguishany of theseveral telephone discussions he hadwith Groff about the Union and that he was relating thetenor of Groff's remarks Koerner s account was obviously not given in a rote like manner,but came across asone that accurately reflected his best recollection Icredit it and find that Respondent,by Groff'sstatements,unlawfully threatened to closedown its operations, inviolation of Section8(a)(1) of the ActH The Vote NoButtonsCarluccio,who testified for the General Counsel, asnoted earlier also testified as follows respecting Respondent s use of Vote No" buttons before the electionTwo days before the election Groff came to a jobsite attheNaval Yard in Philadelphia where Carluccio wasworking, and handed him a Vote No button that hehad taken from a brown bag Carluccio put the buttonon his shirtNine other electricians there woreVoteNo buttons that day All were directed to leave workearly and to go to the Burlington office A movie aboutunionswas shown there All the electricians there,except onewerewearing theVoteNo buttonsKoerner and Oliver were not presentSeltner s account respecting the wearing of those buttonsis asfollowsHe was released from work early thatday and ordered to report to Burlington On his arrivalhe saw his foreman, Dave Reed take a Vote No"button from Groff, who was standing outside the buildingReed put the button on his hat Seltner told Groffthat he did not want one After having watched the 304DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmovie, coffee and cake was served Frank IV and LanceLott asked him how he stood with the Union Theirmother also was present and she asked him where hisbutton was He answered that he did not wear oneGalati also testified as to having been present for thatmovie He related that Groff had been standing outsidethe building handing outVote No buttons and that hewalked by Groff without taking one He testified thatjustabout everyone there was wearing the buttonsexcept for himself, Seltner, Steve Busch, and BarryGalczynskiDavid Reed, an electrical foreman, testified for Respondent that he observed Groff in the parking lot thatday wearing aVote No button, but did not see Groffhanding out any buttons Reed did not directly controvert Seltner s testimony that he Reed took a Vote Nobutton from Groff and put it on his hatGroff testified that he saw the buttons for the firsttime when Frank IV brought them in and told him thatif the employees want them, they can have them, butthat he was under no circumstances to offer them thebuttons or to give the buttons out Groff testified thatFrank IV gave him those directions on a daily basis andhe denied ever asking any employee to wear aVoteNo buttonFrank IV testified that he did not know whether hewas going to give out the buttons, but that when he putone on himself it caught on and everyone kept asking[him] for one in the office That was when [he] decidedto use them in the campaignHe testified that he thenremoved the buttons from his desk drawer and put themin a cardboard box in the office He testified that he instructedGroff a hundred times that he was not tooffer them to employeesIn seems unlikely that the wearing of the buttonscaught on,asFrank IV related, after he had beenwearing one Groff did not testify that that was how hefirstnoticed the buttons and yet he works alongsideFrank IV at Burlington Even more significantly, aperson of Groft'sintelligencewould not have to be tolda hundredtimesnot to hand out the buttons I do notcredit their accountsNor do I credit Reed's It seemslikely that he wore aVote No button as he was a foreman and yet he proffered no explanation as to how hemay have gotten it I credit Seltner s account of how hegot it I also credit the accounts of Carluccio and Galatias set outabove, that Groffwas handingoutVote No'buttons to employeesInKurz Kasch239NLRB 1044 (1978) the BoardstatedIt is well established that an employers request,during an election campaign, that an employee wearavote no" button or other pro employer insigniaconstitutes a form of interrogation because, byagreeing or refusing to wear the button, the employee is forced into an open declaration either foror againstthe UnionThe Board has however, held that an employer canlawfully makeVote No' buttons available to employeesif they ask for them and also that an isolated playful gesture by a supervisor in pinning a button on an employeefor a briefmoment isnot violative of the Act SeeWmT Burnett &Co, 273 NLRB 1084 (1984), and cases discussed therein at 1093The evidence before me established that Respondentdidmuch more than simply make Vote No buttonsavailableThey were distributed by Groff to employeesjust prior to their having reported, as directed, to Respondent s facility where they were shown a campaignmovie These circumstances place Respondents distribution of the buttons well within the scope of the holdinginKurz Kasch,above and I thus find that Respondent, inhanding out the buttons to its employees engaged in coercive interrogation in violation of Section 8(a)(1) of theActIAlleged Violations at Perro s BarOn payday each Friday, many of the electricians wentto Perro s a bar three blocks distant from Respondent soffice in Burlingtonwhere they cashed their checks andhad a few beers ' The General Counsel contends thaton 22 August and on five other Friday evenings atPerro s the electricians were subjected by Respondent tocoercive interrogation, unlawful threats, and other conduct violative of the ActGalati testified for the General Counsel that, on 22August Frank IV came to Galati s table at Perro s andthat Frank IV then said that he was trying to get a 100percent voteGalati s account continued as followsFrank IV stated that he respected Koerner for his opinion in standing up for the Union Frank IV said thatmany times a company is not aware of problems untilsomething like this comes along and that they would,after it was over, start taking more care of its employeesKoerner mentioned to Frank IV that the foremen shouldget more pay than the electricians he works with FrankIV said that he did not realize that was really a big problem Koerner told Frank IV that he has got to be kidding" When Frank IV wanted to know why Koernerhad not brought that matter to his attention before,Koerner told him that, whenever anyone goes into theoffice, he getshollered atand that Frank Sr wouldfire any employee who complained Frank IV said thathe did not realize that they were overlooking things likethat and that in the future job foremen would be paidmore and that they would look into starting our ownlittle union over there because we didn t need the electncal unionof course after the election was overwithFrank IV said regarding pension and other benefitsthat Respondent would look into them and probablythe employees could get themKoerner testified for the General Counsel as followsOn a Friday in early August, he saw the Lotts and Groffat Perro s for the first time Frank IV stated then thatRespondent was an up and growing company with anopen door policy so that anytime there was a problemanyone could come in to discuss it Koerner asked himwhy medical benefits were taken out of their pay beforeand not after taxes Frank IV said that the paperworkwas too involved for them to do otherwise Koernerasked him why foremen were not paid more money LOTT S ELECTRIC COFrank IV said that the pay was high as mandated by theState and that he could not afford to pay more Therewas talk also about a pension plan that had once been inexistenceFrank IV said that there had been complaintsabout the plan and that the plan was discontinued, butthatwasn t to stop it in the futureif [the employees]wanted to get involved in a pension plan or something elseThe General Counsels brief cites the testimony givenby Galati and Koerner to support the allegations in paragraph 17 of the amended complaint, which recites thatRespondent on 22 August through Frank IV at Perro spromised pension and other benefits and higher wagesfor foremen if they refrained from choosing the Union astheir collective bargaining representativeAlthough Galati s and Koerner s accounts may not be clearly at vanance regarding alleged promise of pension benefits, theydo conflict as to the alleged promise of higher wages forforemen I note that Koerner s testimony is that the incident he referred to took place about 1 August and thatGalati is quite clear that the incident he related occurredon 22 August It may well be that they were testifying totwo separate incidentsRegardless of any speculationthe point is that the General Counsel proffered their accounts in support of the allegations of paragraph 17 andthat the General Counsel has the burden of persuasionthat those allegations are more probably true than Respondent s denials thereof Because of the variances between the accounts of Galati and Koerner, I find that theGeneral Counsel has not met her burdenGalati testified that on Friday 29 August, while hewas at Perro's, Frank IV approached him and said hewanted to talk to him Galati related their discussionsthen as follows Frank IV told him he was puzzled as tohow he, Galati, was going to vote He asked Galati if hewould come out of the closet and wear a Vote No"buttonGalati responded that he did not want to do thatFrank IV asked forhis reasonGalati told him he did notwant to discuss his personal views Frank IV said thatthe way Respondent got it Galati was a union activistand that was why he had been moved to BordentownGalati asked him for the name of the person who said hewas a union activist Frank IV named his foreman, BillyMeyersGalati said that Meyers was not even presentwhen he and other employees discussed the Union andthat all he Galati, did then was to try to answer some ofthe questions they had regarding advantages and disadvantagesof the Union Galati admitted then that he hadsigned a card for the Union and told Frank IV that evenif the Union lost, he could get work through the UnionFrank IV said that it would not do the employees anygood to go for the Union as Respondent will fight it tothe last penny Frank IV began slamming his fist downon the bar and said that Respondent would close downbefore the Union would get inI credit Galati s testimony The interrogation by FrankIV was coercive as the circumstances include an assertion by Respondent that Galati had been transferred toBordentown because he was perceived to be a union supporter, a statement indicating that it would be a futile actto support the Union and a threat to close because of the305Union By these acts Respondent has violated Section8(a)(1)John Oliver testified for the General Counsel that, on5 September, he talked with Frank IV at Perro s His account followsHe asked Frank IV what he thoughtabout all this union businessFrank IV replied that hewas not happy with it Oliver asked what he thoughtabout thecompany going unionFrank IV saidthat he would think about it but always the option ofclosing [his] shop downKoerner testified that about a week or two before theelectionwhile he was in Perro s with John Oliver andGroff,he (Koerner) asked Frank IVwhat wouldhappen if the vote did go yes and that Frank IV repliedthathe could always shut the doorsI credit the substance of their accounts over the denialthereof by Frank IV In essence, their accounts disclosethat on about 5 September, when asked about Respondent s reaction to a union victory Frank IV stated thatRespondent could close its plant The variations in theiraccounts regarding which one asked Frank IV is notcriticalThe minor variations noted are likely reflectiveof the personal impact on each that the answer of FrankIV had and hence would thereby enhance, rather thandetract from, the credibility of their testimony InRainWare Inc263 NLRB 50 54 (1982), enfd 732 F 2d 1349,1356 at fn 9 (7th Cir 1984), a similar minor discrepancyrespecting two accounts of a threat to close was held tobe no basis to discredit those accounts Further that caseheld that as the asserted threat was not made based on abusiness judgment,but was stated as a response in thecontext of an organizational effort, it was held violativeof Section 8(a)(1) of the Act For the same reason, I findthat Frank IV s answer was violative of Section8(a)(1)The complaintalleges,at paragraph 24, that Respondent, on 19 September at Perro s created the impressionamong its employees that it kept their union activitiesunder surveillance In support thereof the GeneralCounsel submitted the testimony of two employees,Oliver and Carluccio, that Frank IV told them then thathe knew which of the employees voted for the Unionand proceeded to state thenamesof 10 employeesThe tally of ballots at the election held in Case 22-RC-9663 shows that nine employees cast votes for theUnion In addition Respondent challenged the ballot ofanotherAs discussed further below the General Counsel submitted in evidence 17 union authorization cardssigned by Respondents employees all dated prior to theholding of the electionOne of General Counsels witnesses,Oliver, stated that a number of these 17 had toldhim that they had since changed their minds, Oliverspeculated that Frank IV based his knowledge on the resultsof the interrogation of employees conducted inAugust by Groff as to their support for the UnionThere is no suggestion by the General Counsel thatRespondent indicated to Oliver or Carluccio that it hadarranged somehow to watch how the employees markedtheir ballots when they voted in secret The evidence offered appears to show that Respondent, by reason of itsquestioning of employees as discussed above, drew conclusions as to their feelings about the Union which con 306DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDclusionswere in accord with the views of Oliver andCarluccioThat evidence would disclose to employeesthe efficiency of the interrogationsThe fact that Respondent, in the eyes of the employees, conducted directinquiries as to the union support would tend to negate aninference that it also had secretly surveilled their unionactivitiesHad there been no evidence of direct and intensive interrogations in this case the statement byFrank IV on 19 September would have unlawfully conveyed that impression of surveillance CfWilco BusinessForms,280 NLRB 1336 (1985) 5The General CounselallegesthatFrank Sr, on 26September at Perro s, threatened employees with reprisals to discourage them from supporting the Union andtold them that it was futile for them to support theUnion Koerner testified as follows respecting these allegationsHe congratulated Frank Senior on his victoryFrank Senior responded by asking what he was stilldoing here ' When Koerner asked what he meant bythat remark, Frank Senior responded that he thoughtKoerner would now be with the Union and said thatKoerner should do him a favor and with the other nineassholes just leaveKoerner told him he will leavewhen he is ready and will give Frank Senior fair noticeFrank Senior said that Koerner's life expectancy withRespondent was nil and that as long as there was abreath of air in hislungsand a penny in his pocket, therewould never be a union in his CompanyI credit Koerner s account over Frank Senior's denialThe statements he attributed to Frank Senior are entirelyconsistentwith the forceful personality exhibited byFrank Senior The credited evidence establishes that Respondent by Frank Sr violated Section 8(a)(1) on 26September by, in substance, stating that it was futile forthe employees to support the Union and in pointing tothose supported the Union as objects of his anger particularlyKoerner, threatened them with reprisals SeeRood Industries,278 NLRB 160 (1986)The last allegation in the complaint regarding coerciveconduct engaged in by Respondent at Perro s is that on17 October Frank IV informed employees that they hadbeen transferred to different jobsites because they supported the Union Oliver testified as follows relative tothisallegationFrank IV came over to his table wherehewas sittingwith several coworkers, and said hewanted to talk about work He Oliver, complainedabout the foremen Respondent has Frank IV asked himwhy he does not quit Frank IV told Oliver that he hadbeen given the job he was on because he got involvedwith the Union That jobsite required Oliver to drive for2 1/2 hours every day Frank IV told him that he couldbe sent further too"I credit Oliver s account and find that Frank IV's remarks were violative of Section 8(a)(1) SeeCardivanCo 271 NLRB 563 (1984)5 The General Counsel alleged that Respondent had also created theimpression that it engaged in surveillance when Frank Sr told Selmerthat he knew that Seltner and others had signed a union card and heknew who the others were I find no merit in that allegation for the samereason I find none hereJ Alleged Discriminatory Job TransfersThe General Counsel alleges that Respondent transferred John Oliver and Vito Galati to different jobsitesbecause they supported the UnionOliver signed a union authorization card on 5 Marchwhile he was working at a jobsite in Somerset On 1August, as found above, he acknowledged to Respondent s field superintendent, Groff when Groff asked himthat he had signed a union card In August, he was transferred to a jobsite located in Totowa, New Jersey, approximately twice as far as Somerset is from his home inBurlingtonAlso as found above, Frank IV told himafter the electionwhile urging him to quit, that he hadbeen transferred to Totowa because he supported theUnion and that he may even be assigned to more distantlocationsRespondent submitted no specific evidence regardingthe transfer of Oliver to the Totowa jobsite It did contest the veracity of his testimony as discussed aboveThere is evidence before me that Respondent has effected transfers between its jobsites as needs aroseThe evidence submitted by the General Counsel regarding transfer to Totowa sets out a strong prima facieshowing of discriminatory motive, especially in view ofFrank IV s clear statement thereon Respondent has notshown it would have selected him for that transfer,absent his union activity In view of the unrebuttedshowing that Oliver was transferred because of his support for the Union, I find that Respondent thereby, inviolation of Section8(a)(1) and(3) of the Act discriminated againsthim to discourage its employees from supporting the UnionCfWoodhneMotor Freight, 278NLRB 1141 (1986)Vito Galati signed an authorization card for the Unionon 21 May He was then working for Respondent inSomersetNew Jersey As found above Galati whenasked by Groff told him that he had not signed a unioncard In July Groff visited the Somerset jobsite According to Galati s testimony, which I credit, Groff appearedupset because an order for materials that he had placedhad not been filled and one of the employees suggestedthat he Groff might want to sign a union card like therest of usOn 1 August as noted above Galati toldGroff that he had notsigned a unioncardGroff recorded Galati on a sheet as one who did not support theUnion Toward the end of August, Galati was assignedto a jobsite at the Philadelphia naval yard That transferis not alleged as unlawful the naval yard is only 15 minutes from Galati s home Galati testified that during theweek he worked there several other electricians askedhim about the Union and discussed it with him in generaltermsAccording to Galati, Groff, while checking thejobsite 2 dayslater,made a remark to Galati regardinghistalking the shit [he] was talkingThe next dayGroff transferred him to a jobsite in Bordentown NewJersey approximately a 2 hour drive from Galati's homeGalatiwas the only electrician working on the navalyard jobsite at that locationGalati testified further that,in September while he was at Perro s, Frank IV toldhim that he was puzzled as to how he would vote andthat,when Galati told him he did not want to discuss his LOTT S ELECTRIC CO307personal views,Frank IV stated that the foremen on thePhiladelphiajob identified him as a union activist andthat was why he, Galati,was moved to BordentownI credit Galati s detailed account andfind,based on essentially the same rationale as that set out above in discussing Oliver s transfer that Galati was transferred toBordentown for discriminatory reasons in violation ofSection 8(a)(1) and(3) of the ActK Seltner's 5 day SuspensionThe complaintallegesthat Respondent discnminatonly suspended Mark Seltner for 5 daysSeltner s testimony, discussed in part above and nowrecounted further insofar as it pertains to this allegation,is as follows He began working for Respondent in Aprilas an electrical apprentice On 25 July he signed a unioncard while working at a jobsite, referred to as WilsonHomes On 1 August, he had questioned Frank Senior sstatement about the Union Respondent made repeatedefforts to induce him to withdraw his union card, including an implied threat that it would not process his apprenticeship application until he did so In September, herefused to wear aVote No button proffered to him byField Superintendent Groff He was reasssigned to theWilson Homes jobsite in early October The foreman atthat jobsite then was Alan Stout Stout had helpedSeltner get his job with Respondent On the second dayafter Seltner had returned to Wilson Homes, Stout toldhim that he was not working fast enough Seltner repliedthat the other electricians had built up their speed asthey were doing the same type work for about a monthand that he would build up speed tooAnother employee Koerner, testified that, about thissame time,he happened to overhear Field Superintendent Groff talking to Stout at the Burlington facility andthat he heard Groff tell Stout then that he would forceSeltner to quitOn 24 October Seltner wore a T shirt to work It hadan IBEW emblem on it Seltner also hung up an IBEWposter Stout told him that he did not want him to wearthat T shirt again Stout threw the IBEW poster into thetrash receptacle Stout told Seltner that he, Seltner, wasmaking him look bad and he told Seltner that he shouldquitOn the following Monday, 28 October Seltner was illand telephoned to report that he would not be able towork On the next day he reported for work Stout senthim home early as he was still sick Seltner had obtainedpermission earlier from Stout to be absent from work on30 October to go to a church retreatOn 2 November, Stout informed him that he was suspended because he was absent and because his work wastoo slowStout did not testify I credit Seltner's account andalsoKoerner's testimony as to his having overheard thediscussion Groff had with StoutSeltner was suspended the week of 3-7 November Onpayday, he asked Frank Sr why he had been suspendedFrank Sr replied that he had not called in 1 day Seltnertold him that he did call in Frank Sr told him that hiswork was too slow and that he cannot `get along withthe guysSeltner told him that the only one he has aproblem with is Stout Frank Senior told him that he,Seltner, would have to see StoutThe testimony of Theodore Sutherland established thatGroff informed employees in August that Respondentwould givea warningto an employee for not calling into report that he would be absent or for reporting towork late-that a second violation would result in aweek ssuspension,and that a third violation would resultin dischargeThe credited evidence reveals that Seltner was anopen supporter of the Union who had been expresslynamed by Frank IV as a union supporter and that Respondent had made repeated vain efforts to effect achange in his position Seltner continued to show hissupport for the Union, even after it lost the election Thetiming of his suspension, a week after he wore an IBEWshirtwhile at work, his exhibiting a union poster there,and his foremen s annoyance at him for these actions arefactors to be given weightin determiningthe issue ofdiscriminatorymotiveThe evidence of independentunion animusexhibited by Respondent is significantSeltner s testimony as to his discussion with FrankSenior and the fact that the progressive disciplinarypolicy announced in August by Groff was not followedpoint up the pretextual nature of the reasons given byRespondent to Seltner for suspending him These factorstogether set out a strong prima facie case supporting thecomplaintallegationCfPostal Service,270 NLRB 896,907 (1984) Respondent has not sustained its burden ofshowing that Seltner, notwithstanding, would still havebeen suspended on 3 November Accordingly, I find thattheGeneral Counsel has proven that Seltner was suspended for a week in retaliation for his having engagedin activities supporting the UnionL The DischargesThe General Counsel contends that Respondent discnminatonly terminated the employment of six employeesbecause they had supported the Union and that it did soin the guise of selecting four of them for layoff treatingthe fifth as one who had quit, and asserting variousgrounds to discharge the sixth Respondents position isthat it based the selection of four employees for layoffsolely on nondiscriminatory criteria, that the fifth didindeed quit and that the sixth was discharged for validreasons 66 The General Counsel s briefargues that a statement madeby a unitemployeeWilliam Meyers to alleged discriminatee Galati to the effectthat Frank Sr would get rid of troublemakers over a period of time afterthe election is an admission against interest by RespondentMeyers wasRespondents observer at the election and is classified as a foreman anonsupervisory position The General Counsels argument is based essentiallyon a statement by Frank IV to Galati that he told Galati thatMeyers had informed him as to Galati s union activity and that Meyerswas acting in Respondents interest in doing soThe difficulty I havewith the General Counsels reasoning is that it charges Respondent withholding Meyers out to employees as its agent so that Meyers could revealto them the very pretext it would use to conceal its unlawful motive TheGeneral Counsels reliance on FzmcoIncabove is misplaced as there theleadman agent was relaying direct orders and was not as the GeneralCounsel urges here purporting to reveal a planned pretext That is not tosay that Meyers remarks would not constitute an unlawful threat CfContinued 308DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe four laidoff employeesare Joseph Carluccio,JamesKoerner, Barry Galczynski,andMark SeltnerTheir layoffsare discussed next and arefollowed by discussions regarding terminationsof the other two allegeddiscriminatees,John Oliver and Vito GalatiJoseph CarluccioCarluccio, an electrician, began working for Respondent in JuneHe was the first of the alleged discriminateesto be laid offHe had signed an authorization card for the Union on26 June As found above, Respondent's field superintendent Groff had asked him why any employee would wanttheUnion and, when Carluccio in substance told himthat the employees were concerned with job security,Groff threatened that Respondent would close its doorsif they voted for the Union Also as found above, FrankIV had, on the night of 19 September, named Carluccioand others as the employees who supported the UnionThe circumstances of Carluccio s layoff are as followsHe had received work assignments for only 3 of the daysin the week 6-10 October, Groff told him that there wasnot enough work On 10 October, Groff told him that hewas to report to a jobsite in Totowa on Monday, 13 OctoberOn the evening of 10 October at Perro s bar, Carluccio talked with Lance Lott, Respondents vice president and one of its co owners According to Carlucciothey talked about his prospects for continued employment with Respondent Carluccio quoted Lance Lott ashaving told him that he should have known better thanto have voted for the UnionOn Saturday I1 October, Groff telephoned Carluccioto tell him not to report for work Carluccio was alsotold then to call Groff every day He telephonedMonday and Tuesday, 13 and 14 October and was toldeach time that there was no work He did not call thereafter and has not worked for Respondent since About 3weeks later according to Carluccio, he met Lance Lottat Perro s and Lance Lott told him then that he had afuturewith Respondent but was not loyal like [his]brotherCarluccio has a brother Victor, who is employed by Respondent as an estimatorLance Lott did not testify I credit Carluccio s uncontroverted testimony regarding his conversations withLance LottThe credited evidence in this case establishes that Carluccio supported the Union, that he had been named byFrank IV as one of the employees who had voted for theUnion, that his last work assignment was suddenly canceled and that Lance Lott told him that he was not loyaland should have known better than to have supportedthe Union Those factors and the other evidence of unionanimuson Respondents part make out a prima facieshowing tht Carluccio s layoff was discriminatorily motivated Thus I find that the General Counsel has met herburden as set out inNLRB v Transportation ManagementCorp462 U S 393 (1983) and that the burden shifted toFuturamik Industries279 NLRB 185 (1986) The amended complainthowever does not allege that Meyers acted for Respondent in the commissionof any independent violation of the ActRespondent to demonstrate that it would have laid Carluccio off even absent his support for the UnionFrank Senior testified regarding the procedure he followed in determining manpowerneedsinOctober thereasons certain employees were laid off, and the criteriathereforeHe did not testify as to Carluccio s layoff, although he did refer to a document in evidence that heprepared and that indicates no work assignments werescheduled for Carluccio since early October FrankSenior testified that Frank IV also was involved in reviewing that documentHe testified that Frank IVwanted to know everything about the job assignmentsand that Frank IV s requests boiled down to minoritysituations, foremen situations, apprenticeship situationsand our assistant foremen programs "Frank IV testified that Carluccio s layoff was basedpurely on seniority There is nothing in Frank Senior stestimony to indicate that seniority was a factor in hisdecision to lay off Carluccio For that matter his account as to that nature of Frank IV s inquiries indicatesthat Frank IV was concerned with aspects other than senioritySuffice it to say that Respondent has offered no probative evidence to demonstrate that it would have laid offCarluccio, absent his union activitiesNevertheless theGeneral Counsel in her brief,examinesthe grounds citedby Frank Senior as the basis for his layoff decisionRespecting the reference tominority situation,Respondent endeavored to show that Frank Senior in selecting employees for layoff, took into account Government affirmative action guidelines presumably to ensurethat minority employees were not laid off However, theindividual it designated as its affirmative action officeracknowledged that Respondent had no affirmative actionplan and that he had no knowledge of Title 7 or ofEEOC Further, Respondent did lay off a black employee and classified a Caucasian as a minority employee because he is a Canadian citizenFrank Senior s account indicates that he also sought toprotect apprentices from layoffAs discussed below,however, one of the alleged laid off discriminatees wasan apprenticeAs to Frank Sr s reference to an assistant foreman program,Frank IV acknowledged that Respondent has never promulgated any such program andthat the program consists simply of his making valuejudgments as to which employee should be designated tofill in occasionally for an absent foremanThe evidence proffered by Respondent in support ofits efforts to rebut the General Counsels case are so insubstantial,contradictoryconfusedand unsupportedthat they instead buttress the General Counsels showingSeeWilliamsMotor Transfer284 NLRB 1496 (1987), inwhich the Board stated that the unsupported reasons offered by the employer there provide additional supportfor the General Counsels contention To the same effectseeThriftway Supermarket 276NLRB 1450 1463 (1985),inwhich pretextual reasons for discharging an employeewere held to warrant an inference that the discharge wasunlawfully intendedIfind that Respondent selected Carluccio for layoffand laid him off, in violation of Section 8(a)(1) and (3) of LOTT S ELECTRIC COtheAct,in retaliationforhishaving supported theUnionMark SeltnerAs found above, Seltner had been discnminatonly suspended for 5 days That suspension was scheduled to endon hisbeing notified over the following weekend whereto report on Monday, 10 November When he had received no call over that weekend, he called Respondent'soffice on 10 Novemberand got an assignmentSeltner testified that, on 17 November, he and theother electricians finished their work assignments earlyand as they had done on similar occasions in the past,they packed their equipment and were ready to leaveSeltner looked for the foreman,Stout, but did not findhim Seltner left with several electricians and believedthat all the other electricians also left work early thatafternoonOn 21 March, Stout told Seltner that hewould have to sign a paper before he could get paid Hewas given a notice of dischplinary action Handwrittenthereon as a note that he had left work one half hourearlyon 17 November without permission Seltnersigned the noticeAccording to Seltner, there was nofurther writing on the notice when he signed itHowever, when that notice was produced at the hearing pursuantto a subpoena issued by the General Counsel,the following entries had later been added to itRalphGroff wrote a recommendation that Seltnershould be laid off for being too slow and undependableFrank Sr wrote on it that the layoff was permanent, thatthiswas Seltner s third offense, and that Seltner seemednot to care or to be willing to correct his problemsDespite that note, purportedly made by Frank Sr on17November, Seltner continued to work at the WilsonHomes jobsite until about mid December He received acall from his foreman, Stout, over a weekend that he waslaid off Stout gave him no reason The Wilson Homesjobsite was not completed until 5 months laterIn the context of the many coercive acts committed byRespondent, including particularly the discriminatorysuspension it had imposed on Seltner himself, the factsrelating to his layoff support a clear finding that it wasalso discriminatorilymotivatedThus the disciplinarynoticewas given him for leaving work one half hourearly despite the evidence that it was customary for employees to leave early under similar conditions Furtherthere appears to be no factual basis for Frank Sr s notation that this was Seltner s third offense The fact alsothat Seltner was not permanently laid off 17 November,as per Frank Senior s notation supports the fact that thenotation was entered much later and as an afterthoughton his part I therefore find that the General Counsel hasestablished a prima facie case that Seltner was selectedfor layoff in mid December because he supported theUnionI have discussed the evidence proffered by Respondenttowardsmeeting its burden of showing that Seltnerwould have been laid off, absent his union activities, andfor the reasons stated earlier that evidence buttresses theGeneral Counsels case more than it gives any credenceto Respondents contentions As Respondent has failed tomeet its burden I find that it has in violation of Section3098(a)(1) and(3) of the Act,laid off Seltner in mid Decernber because he supported the UnionJames Koerner and Barry GalczyskiKoerner was laid off 18 October He was a very activeunion supporter, having served as its observer at theelection and having distributed union authorization cardsI have found that Koerner had been unlawfully interrogated and threatened, that he was told by Respondent hewas finished because he supported the Union, that hewas one of those employees who did not put on VoteNo buttons distributed by Groff and that Frank IV hadnamed himas one of the employees who voted for theUnionRespecting the allegation that he was discnminatorilylaid off, Koerner testified as follows Toward the end ofOctober, Groff asked him when he would be going withthe Union Koerner, obviously construing this as an inquiry as to when he would quit in order to seek job referrals from the Union s hiring halls, responded that hewould do so when he was ready Later in that week, in atelephone discussion with Groff, he was told that he waslaid off and that he should not call the office, but thatGroff would get in touch with him when there waswork for him Thereafter he never received a call toreturn to work even though the job on which he wasworking was only half finishedKoerner s activity in support of the Union, Respondent s obvious hostility towards him for having supportedthe Union, including Groffs remarks to him that he wasfinished with Respondent because of the Union, and thecircumstancesof his layoff,includingthe fact that workon his jobsite was but half finished, make out a primafacie showing that he was dtscnminatonly selected forlayoff, as the General Counsel contendsThe rebuttal evidence submitted by Respondent doesnot aid its case at all At one point, it offered testimonythat it was cited by the State of New Jersey for nothaving adequate minority representation among employees at the jobsite where Koerner was selected for layoffinstead of another electrician in order that a racial balance among electricians there could be reached It developed, however, that the citation was issued 5 monthsbefore Koerner s layoff and that it referred to the composition of the laborers at the jobsite not the electriciansRespondents brief states that Koerner engaged purposefully in a constant effort to provoke and bait theLotts and Groff [and after] the election he continued tocarry on the union campaignpushing [Frank Senior]and pursuing him " If these observations are intended inany way to convey a contention that Koerner was selected for layoff because he engaged in a conduct towardFrank Senior that was unprotected by the Act, I rejectthem as without basis in factIn sumIfind that Respondent has offered no probative evidence to rebut the General Counsels prima faciecase and thus conclude that Respondent violated Section8(a)(1) and (3) of the Act by having laid off Koerner on18 October 310DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCollaterally, at the hearing an issue arose whetherKoerner was later offered employment with RespondentIt came up in the following mannerIn the course of testifying, Koerner made a referenceto his having received a telephone call from Groff thenight before he testifiedAsked laterin histestimony tostatewhat that call was about, Koerner related thatGroff had inquired as to the location of certain drawingsthat depicted where various pipes were located on thejobsite in Totowa According to Koerner, Groff told himthat those drawings were needed by the State Koerner stestimony was that that subject was the topic of that telephone callWhen Groff was called by Respondent he was askedif he had ever contacted Koerner about coming back towork and he replied that he did He was then asked torelatewhat he had said to Koerner about an offer Groffsaid,Well, before any of the you know, the guys werelaid off, we had one job that was going, it was prettysteady and they were offered that jobItwas theWilson Homes job in Trenton hereLater in his testimony, Groff stated that he called Koerner several timesafterKoerner had been laid off and that, in one of thosecalls he asked Koerner if he was available to come backto work Groff testified that Koerner replied he was notGroff said he could not recall when he had that discussionKoerner s testimony is that Groff never made suchinquiry of himRespondent also placed in evidencecopies of its telephone bills, one of which lists a call on18 October to Koerner's home telephone numberIfindGroff's account confusing and unconvincingRespondent does not contend that any of the alleged discriminatees were offered work at Wilson Homes in lieuof being laid off or that any of the alleged discriminateesrefused transfers there In any event Groff was purporting to state what he said to Koerner regarding recallinghim after Koerner was laid off In that context hisanswer was at best not responsive As to his further testimony that he asked Koerner if he was available forwork I am not clear whether this was supposed to havebeen said to Koerner in a telephone call made on 18 October or atsomeearlier or later time For that matter,that inquiry is not even a job offer but a question as toKoerner s availability In short I am not impressed withGroff's account I credit Koerner s testimonyBarry GalczynskiGalczynski did not testify before me He had signed aunion authorization card did not wear one of theVoteNo buttons distributed by Groff and had been identifeed by Frank IV as one of the employees who voted fortheUnionThe General Counsel also notes that therecord evidence discloses that Galczynski was selectedfor layoff with Koerner that Respondent had threatenedto discharge any employee who supported the Unionthat the job on which Koerner and Galczynski wereworking was far from finished, that Respondent has selected for layoff a clearly disproportionate number ofemployees who supported the Union, and that Respondent s records indicate that it had newly hired electricianson its payrollBasedon the foregoing considerations I find that theGeneral Counsel has proved a prima facie violation as toGalczynski s layoff CfContinental Radiator Corp283NLRB 234 (1987), in which the Board held that statistical evidence as well as evidence of unlawful motivationmadeout a prima facie case that the employer there unlawfully laid off those employees who refused to sign anantiunionpetitionThe burden then devolved on Respondent to provethatnonetheless,Galczynski would have been laid offThereis noprobative evidence in the record that wouldsupport it in discharging that burden Thereare somevague statementsmade by Frank Senior respecting hisselectionofGalczynski for layoff,ie - hisabilitieswere in the control facet I was not pleased with his production but I needed him thereso I [kept] him onuntilIgot the Honeywell tests through and then he wasdue to go And they kept telling me they 11 test this weekor, you know, that s how the projection laid out I findthat Respondent has not shown that, absent Galczynski ssupport for the Union, it would have laid him off andthus I conclude that Respondent, in violation of Section8(a)(1) and(3) of the Act, laid Galczynski off on 18 October because of his support for the UnionJohn OliverThe General Counsel contends that Respondent discriminatorily terminated the employment of John Oliver on4NovemberRespondent asserts that Oliver quit itsemploy thenOliverwas the secondmost seniorof Respondent selectricians and had never been laid off previously Asfound above Respondents president had asked Oliver on17October why he did not quit and told him then thathe had been sent to the Totowa jobsite 2 1/2 hoursaway because he had gotten involved with the UnionOliver testified as follows concerning events in lateOctober He had injured his knee and told Groff that hewould not be able to work the last week of that monthGroff told him that he would call him Oliver on theweekend to givehim an assignmentfor the followingweekWhen Groff had not called by Sunday of thatweekend Oliver called Groff's home four times that dayleavingmessageswith Groff's wife that he was ready toreturn to work He did not hear from Groff Severaldays later, he telephoned Groff s home and, instead ofidentifying himself, he told Groff's wife that he was BillMeyers, one of the electrical foremen Groff then cameto the phone Oliver madea sarcasticreference to Groffas hisbuddy and wanted Groff to tell him when hewould begoingback to work Groff said thatsomeonehad said that he had quit Groff said he would talk toFrank Senior Oliver told him not to bother, that hewanted to work out ofa union hiringhallOliver testifeed that he never told anyone he had quitGroff testified for Respondent that he called Oliverafter heOliverhad been laid off from work Whenasked torelatewhat he said then to Oliver, Groff testifeedThelast timeI talked to John was right beforeyou know he told me he quitI tried calling himthat weekendhe was supposed to call meI as LOTTS ELECTRIC COsumedon my own that he had quitI told my wifeto accept calls only from Bill Meyers[Oliver] calledusing Meyers name and said he finally got through usingsomebody else s name[when he asked about working]I saidI got to call Senior[he said hequit]Oliver s account is far more plausible Groff's testimony was confused, set forth no logical basis for his assuming that Oliver had quit contains a far fetched reason asto why Oliver used Meyers name to get through to himand does not begin to explain why Oliver would ask forwork, only to thenstatethat he quit I credit Oliver's accountRespondents case presented another issue for resolutionFrank IV testified on his direct examination thatafter the election, Oliver told him that he was going tomove to Florida and that he, Frank IV, urged Oliver tostay as he was a good electrician On cross examination,Frank IV stated that he had asked Oliver to come backtowork He testified that this offer could have been[made] a month agothree months agofourmonths agoOliver s account denies any such offer Ido not credit Frank IV s account It is unlikely that Respondent would have overlooked introducing such evidence in its direct case and more unlikely that an offerthatwould have the effectof terminatingany backpayperiod would have been made so casually so imprecisely and without documentary corroborationThe evidence credited above discloses that Respondent, after having urged Oliver to quit as it was displeasedwith his having supported the Union stated without anyfactual basis that it assumed he had quit at a time whenhe was in fact waiting for Groff's call, and later triedvainly to reach Groff, who wasnot answering his callsInAtlas Truck Rental,280 NLRB 54 (1986), the Boardadopted a finding that an employee, who had been semilarly treated, had not quit but rather had been terminatedin violation of Section 8(a)(1) and (3) of the Act I conclude that Respondents conduct toward Oliver in earlyNovember was equally violative Oliver s extemporaneous remark to Groff that Groff need not bother to consult Frank Senior evidenced his exasperation at the earlier treatment he received after his years of service andcannot be said to be a waiver of his right to receive fromRespondent an unconditional offer of reinstatement Inthat regard seeWoodline Motor Freight,278 NLRB 1141fn 5 (1986)Vito GalatiThe last alleged discriminatee is Vito Galati As foundaboveGalati had been discriminatorily transferred inAugust toa distantjobsiteGalati was absent for severaldaysin the lastweek he worked for Respondent He testified he had called Respondents office on 3 days andleftmessages in accordance with normal practice toadvise that he wasunableto work On the Friday of thatweek, he picked up his paycheck without incident Onthe following day, Groff telephoned him and told himthat he wasassignedto a Mount Holly plant Groff gavehim directions there About 5 minutes later, according toGalatiGroffcalled againand told him that the old311man said that he Galati was done because of Galati sabsenceThe prior discrimination practiced against Galati, asfound above, surfaced again in his discharge The reasongiven him was pretextual as the absences cited were infact excused according to usual practice The circumstances of his layoff in context with the evidence considered above relating to the unlawful suspension Respondent issued to him, warrant a finding that the GeneralCounsel has established that Galati s discharge was primafacie discriminatorily motivated I turn now to the evidence submitted by Respondent concerning its burdenunder thecases discussedabove to show that Galatiwould have still been laid offFrank IV testified that Galati had been discharged because of habitual lateness, a lot of absenteesimRespondent s witness, David Reed, a foreman, testified thatGalati s work was substandard He also stated that whileGalatiwas tardy a few times it was nothing substantialFrank Sr testified that Galati was laid off for notdoing some thingsa bunch of minor things[he]couldn t make it to work in the morningThe evidence offered by Respondent is in fact contradictory, lacks specifics and is unsupported by probativedocumentary material I thus find that Respondent hasnot met its burden and conclude that Galati was discharged because he supported the Union and that Respondent thereby violated Section 8(a)(1) and (3) of theActIV THE OBJECTIONSThe Union had filed objections to conduct affectingthe results of the election held on 19 September and itwithdrew all except Objections 2, 3, and 4 Those remainingobjections alleged that Respondent threatened tocease operations if the vote went union that it distributedVote No buttons to employees to ascertain theirvote prior to the election, and that it threatened to discharge prounion employeesAs those objections werethe same or similar to certain of the complaint allegations discussedabove, they were consolidated for hearing before meHaving found above that Respondent did engage inthe conduct as alleged in Objections 2, 3 and 4 I recommend that they be sustained and that the results of theelection be set asideV THEREQUEST FOR A GISSEL BARGAINING ORDERThe complaint as amended at the hearing alleges thatthe Union has since 25 July, been designated by a majority of employees in a unit comprised ofAll electricians employed by Respondent includingjob foremen, electricians and apprentices but excluding office clerical employees professional employees guards and supervisors as defined in theAct, and all other employeesRespondent's amended answer admits that this unit isappropriate for purposes of collective bargaining withinthemeaning of Section 9(b) of the Act and that the 312DECISIONS OF THENATIONALLABOR RELATIONS BOARDUnion on 31 July requested that Respondent recognize itas the reresentative of the employees in the unit Respondent s answer places in issue the allegation that amajority of unit employees had selected the Union asbargaining agent thenThe complaint further alleges that the unfair laborpractices committed by Respondent are of such character as to warrant issuance of an order requiring Respondent to bargain collectively with the Union and that Respondentviolated Section8(a)(1) and(5) of the Act byhaving failed and refused to recognize and bargain withthe Union since 31 July Respondent contends that, atbest, a rerun election should be conductedThe parties are in accord that as of 31 July, therewere 29 employees in the above described unit Therewas dispute as to the placement of Ralph Groff whomRespondent would include and whom the General Counsel and the Union would exclude as a supervisor As Ihave found that Groff was at all times a supervisor as defined in Section 2(11) of the Act, I exclude him from theunitThe General Counsel placed in evidence 17 authorization cards signed by employees in that unit as of 31 JulyRespondent contends that four of those cards are invalidin determining whether the Union was designated as majority representativeOne of the unit employees John King signed an authorization card for the Union on 9 May On 1 Augusthe wrote the Unionrequestingthe withdrawal of [his]applicationA second unit employee, Richard Gabrieli,who hadsigned a unioncard on 1 May, sent the Union asimilar letter on 4 AugustAs found above, Respondents field superintendentGroff had unlawfully interrogated and threatened certainunit employees in June and July On 1 August Groffagain unlawfully interrogated employees after they linedup outside his office to turn in their timesheets andFrank Senior that same evening threatened to close Respondent s doors before the Union would get inKing and Gabrieli had waited about 2 1/2 monthsafter having signed their cards before seeking their withdrawal InWarehouse Groceries Management254 NLRB252254 (1981), citedwith approval inMidwesternMining277NLRB 221 (1985), the Board held that,when an employer has engaged in coercive conduct designed to undermine union support, the Board will presume that revocation by employees after the onset of thecoercive conduct is the result of the employers conductsuch that the revocation is ineffective That presumptioniswarranted in the instant case and has support also fromthe long hiatus between the signing of the union cards byKing and Gabrieli and the attempted revocation, and inview of the absence of other intervening events Thecards of John King and Richard Gabrieli will be countedtowards the Union s majorityRespondent contends that another employee was improperly inducedto sign acard for the Union and thathis card should not be countedRichard Dressel, the Union s organizer, testified thathe spoke to Okomski in May aboutsigning a union authorization card and that the conversation he had withOkomski then was essentially the same as the ones hehad with other unit employees Dressel s testimony wasthat after introducing himself andtellingemployees thatthe Union was interestedin representingthem, he readthe languageof the authorization card to them and answered anyquestionsthey might haveOkomski testified for Respondent that he talked withDressel during the Unionsorganizationaldrive but didnot refer to his discussion with Dressel in May Hesigned a unionauthorization card on 20 May He testifeed that he had not really read it then although he recognized itas an authorizationcardHe testified that VitoGalati gave him and Oliver cards and told him that hewas guaranteed a job with the Union if he signed it andthat its purpose was to organize a voteOkomski wasaware that Galati and Oliver do not work for the UnionGalati testified that he had givenunioncards to anumber of electricians with whom he worked,includingOkomski Galati testified that he told the employees thatif they had any questions they could call the Union asthey had the phone numberI credit Galati s account I find also that Okomski readthe succinct authorization stated on the card he signedIn these circumstancesand asOkomski acknowledgedthat representations purportedlymadeto him were thoseof a coworker not the Union s, I find he was not misledinto signingthe cardIt isdifficult for me also to acceptthat a skilled electrician withsimpleauthorization ]anguage before him would have acted not on it, but on anoffhanded remark by a coworker I reject Okomski s testimonyinsofar asit is offered by Respondent to suggestthat Okomski may havebeen misledor improperly influenced intosigning thecard I do so because Okomskiwas expressly told to call Dressel if he had any questionsand as it isunlikely that he would not have called Dressel if he put any credencein anobservationmade byGalatiThe last card challenged by Respondent is that signedby Vick Luis (Bolanos)PeraThe General Counsel, tocorroborate the evidence proferred to authenticate cardssubpoenaed documents in Respondents possession thatcontained employeessignaturesRespondent contendsthat the card signed by Vick Luis (Bolanos)Pera doesnot appear to behis signatureand notes that the GeneralCounsel did not use a handwriting expert to confirm hissignatureAuthentication of cardsignaturesby comparing them withsignatureson W 4 formsin anemployer spossessionis a methodthat the Board has approved SeeGordonsville Industries,252 NLRB 563, 600 (1980) Myexaminationof the handwriting on the cardbearing Bolanosname and the one on the W 4 certificate obtainedfrom Respondents files satisfies me that they are bothfilled in by the same individual The W 4 formisvalidevidence to corroborate the testimony before me offeredto establish the authenticity of Bolanos card I shallcount his cardI therefore find thatwhen the Union sought recognition it represented 17 of the 29 employees in the unit described aboveIn this smallunitRespondent has discriminatorily laidoff not only the employee who was the Union s electionobserver but also the employee who was the Union s as LOTT S ELECTRIC CO313sistant observerRespondent discriminatorily dischargedfour other employees after having unlawfully suspendedone of them, it coercively interrogated employees concerning their union support it threatened them with discharge, transfers and plant closure it spoke to them ofthe futility of their efforts to be represented by theUnionThose violations are sufficiently numerous,severe, and pervasive as to warrant the issuance of a bargainingorder In view of the size of the unit and thescope and severity of the violations, it is unlikely that thelingering effects of Respondents unlawful conduct willbe dissipated by a cease and desist order The possibilityof erasing the effects of Respondents unfair labor practices by the use of traditional remedies and of conductinga fair election is slight Correspondingly, a rerun electionwould not reliably reflect genuine, uncoerced employeesentiment The Board has, in analogous cases made thesevery findings and has held, as I do now in this case thatthe employees representation desires, as expressed by thefact that a majority of unit employees had signed authorization cards for the Union, would on balance be betterprotected by the issuance of a bargaining order than bythe use of traditional remedies See, e gOlney IGAFoodliner,286 NLRB 741 (1987),Impact Industries,285NLRB 5 (1987)Kona 60 Minute Photo277 NLRB 867(1985)SinceRespondent has demonstrated a proclivity toengage inconduct seriously violative of the Act s provision and objectives I shall grant the request by the GeneralCounsel for a broad orderHickmott Foods, 242NLRB 1357 (1979)As the issuance of a bargaining order necessarily implies that no question concerning representation exists,the petition in Case 22-RC-9663 must be dismissed SeeImpact Industries,aboveCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2The Unionis a labor organization within the meaning of Section2(5) of the Act3The unit of Respondent's employees as describedabove is a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act4At all times since 31 July 1986 the Union has beenthe exclusive collectivebargainingrepresentative of theemployees in this unit5Respondent has engaged in unfair labor practices inviolation of Section 8(a)(1) of the Act by having(a)Coercively questioned its employees regarding support for New Jersey IBEW ConstructionBusinessManagers Association International Brotherhood of ElectricalWorkers AFL-CIO(b)Threatened to discharge its employees to discourage them from supporting the Union(c) Threatened employees that it would close its operations to discourage employees from supporting theUnion(d)Warned employees that reprisals would be takenagainst them to discourage them from supporting theUnion(e)Promised to adjust grievances in return for employesswithdrawing their support of the Union(f)Solicited grievances to discourage employees fromsupporting the Union(g) Informed employees that it was futile for them tosupport the Union(h)Induced employees to withdraw authorizationcards they had signed for the Union(i)Told employees that they had been transferred toother jobsites because they supported the Union(l)Committed the acts described under paragraphs 6and 9 below6Respondent has engaged in unfair labor practices inviolation of Section 8(a)(3) of the Act by having(a)Transferred employees to other jobsites to discourage them from supporting the Union(b) Suspended an employee to discourage support forthe Union(c) Laid off four employees and discharged two othersto discourage support for the Union7The objections filed and not withdrawn concerningthe conduct of the election on 19 September are sustained and the results of that election shall be set aside8A bargaining order remedy is warranted in this case9Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act byhaving since 31 July failed and refused to bargain collectivelywith the Union as the exclusive representative ofthe employees in the unit described above10All allegations in the amended consolidated complaint as to unfair labor practices committed by Respondent, which were not found to have meet shall bedismissed11As no question concerning representation nowexists respecting the unit of employees found appropnate the petition in Case 22-RC-7663 shall be dismissed12The unfair labor practices found have a close, intimate and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce within the meaning of Section2(6) and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices I shall recommend that it be ordered to cease and desist therefrom and to take certainaffirmative action necessary to effectuate the policies ofthe ActHaving found that Respondent unlawfully laid offMark Seltner Joseph Carluccio, James Koerner, andBarry Galczynki and also unlawfully discharged JohnOliver and Vito Galati I shall recommend that Respondent shall offer them reinstatement to their former jobs or,if those jobs no longer exist, to substantially equivalentpositions of employment and make them whole in accordance with the method prescribed in F WWoolworth Co90 NLRB 289 (1950), with interest as computed inNew Horizons for the Retarded283 NLRB 1173 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(1987) 7 For any wages or other benefits they may havelost as a result of the discrimination against them Respondent shall also be ordered to make whole MarkSeltner for having unlawfully suspended him for 5 daysand to pay interest thereon in the same mannerOn the basis of these findings of fact and conclusionsof law and on the entire record, I issue the followingrecommended8ORDERThe Respondent, Lott s Electric Company, Inc, BurlingtonNew Jersey, its officers, agents, successors, andassigns, shall1Cease and desist from(a)Coercively questioning its employees as to theirsupport for New Jersey IBEW ConstructionBusinessManagersAssociation,InternationalBrotherhood ofElectricalWorkers, AFL-CIO(b) Threatening to discharge its employees to discourage them from supporting the Union(c) Threatening employees that it would close its operations to discourage employees from supporting theUnion(d)Warning its employees that reprisals would betaken against them in order to discourage them from supporting the Union(e) Promising to adjust employee grievances in returnfor their withdrawing support of the Union(f)Soliciting grievances in order to discourage employees from supporting the Union(g) Informing employees that their support for theUnion was a futile act(h) Inducing its employees to withdraw the authorization cards they signed for the Union(i)Telling employees that they had been transferred toother jobsites because they supported the Union(j)Suspending layoff off transferring or dischargingemployees to discharge them from joining or supportingthe Union(k)Failing and refusing to bargain collectively withthe Union as the exclusive representative of the employees in the unit found appropriate(1) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action to effectuatethe policies of the Act°UnderNewHorizonsinterest is computed at the short term Federalratefor the underpayment of taxes as set out in the 1986 amendment to26 U S C § 6621Interest accruedbefore1January 1987 (the effectivedate of the amendment)shall be computed as inFloridaSteel Corp231NLRB 651 (1977)8 If no exceptions are filed as providedby Sec 10246 of the Board sRules and Regulations the findings conclusions and recommendedOrder shall as provided in Sec 10248 of theRules be adopted by theBoard and all objections to them shall be deemed waived for all putposes(a)Offer immediate and full reinstatement to MarkSeltner, Joseph Carluccio James Koerner Barry Galczynski, John Oliver and Vito Galati to their former jobsor, if those jobs no longer exist to substantially equivalent jobs without prejudice to their seniority or otherrights and privileges and make each whole and in additionMark Seltner in the manner set forth in the remedysection above for having unlawfully suspended him for 5days, for any loss of earnings and other compensationthey may have suffered by reason of their having beendiscriminated against them(b) Remove from its files any reference to the unlawfuldischarges and notify the employees in writing that thishas been done and that the discharges will not be usedagainst them in any way(c)On request bargain collectively with the Unionand sign any agreement reached in the course of suchbargaining with it as the exclusive representative of allRespondents electricians including journeymen foremen, and apprentices, but excluding supervisors as defined in the Act and all other employees(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all payroll records, social security payment records, timecardspersonnel records and reportsand allother records necessary to analyze the amount of backpay due under theterms of this Order(e) Post at its Burlington, New Jersey facility copies ofthe attached notice markedAppendix 9 Copies of thenotice on forms provided by the Regional Director forRegion 22 after being signed by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all placeswhere notices to employees are customarily posted Reasonable steps shall be taken by the Respondent to ensurethat the notices are not altered defaced, or covered byany other material(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyIT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically foundIT IS ALSO RECOMMENDED that the objections foundand not withdrawn in Case 22-RC-9663 are sustainedthat the results of the election are set aside, and as Respondent is obligated to bargain collectively with theUnion regarding the unit of employees involved, the petition is dismissed9 If this Order is enforced by a judgment of a United States court ofappeals the words in thenotice readingPosted by Order of the NationalLaborRelations Board shall read Posted Pursuantto a Judgment ofthe United States Court of AppealsEnforcingan Order of the NationalLaborRelations Board